
>


COURT OF APPEAL FOR ONTARIO

CITATION: 118143 Ontario Inc. (Canamex Promotions) v.
    Mississauga (City), 2016 ONCA 713

DATE: 20160929

DOCKET: C60721

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

118143 Ontario Inc., carrying on business as
    Canamex Promotions and Neil Ritchie, carrying on business as Affordable
    Portables

Plaintiffs (Appellants)

and

The Corporation of the City of Mississauga

Defendant (Respondent)

E. Marshall Green and Christopher Salazar, for the
    appellants

Ted Frankel and Colin Pendrith, for the respondent

Heard:  May 25, 2016

On appeal from the judgment of Justice Emery of the Superior
    Court of Justice, dated June 25, 2015, with reasons reported at 2015 ONSC 3691.

COSTS ENDORSEMENT

[1]

The parties have agreed that the respondent should have its costs fixed
    at $66,191.27, inclusive of disbursements and relevant taxes.

[2]

So ordered.


Doherty J.A.

M.H. Tulloch J.A.

M.L. Benotto J.A.


